IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 WASHINGTON STATE
 ASSOCIATION OF MUNICIPAL                   No. 80266-6-I
 ATTORNEYS, a Washington not
 for profit corporation,                    DIVISION ONE

                      Appellant,            UNPUBLISHED OPINION

               v.

 WASHINGTON COALITION FOR
 OPEN GOVERNMENT, a
 Washington nonprofit corporation,

                      Respondent,

 CITY OF SPOKANE VALLEY,
 CITY OF NEWCASTLE, CITY OF
 YAKIMA, CITY OF KENT, CITY
 OF VANCOUVER, CITY OF
 MARYSVILLE, CITY OF
 ELLENSBURG, CITY OF
 SEATTLE, CITY OF OLYMPIA,
 CITY OF BELLEVUE, and the
 Municipal Research and Services
 Center, a Washington nonprofit
 corporation,

                     Third-Party
                     Defendants.

       SMITH, J. — The Washington Coalition for Open Government (WCOG)

requested public records from the Washington State Association of Municipal

Attorneys (WSAMA) about WSAMA’s amicus brief activities. WSAMA, a private

nonprofit organization, fulfilled the requests but sued for declaratory judgment

that it is not an “agency” under the Public Records Act (PRA), chapter 42.56



 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80266-6-I/2


RCW. WSAMA and WCOG each moved for summary judgment, and the trial

court concluded that WSAMA is the functional equivalent of an agency and

therefore subject to the PRA.

      Applying the test from Telford v. Thurston County Bd. of Comm’rs, 95 Wn.

App. 149, 157, 974 P.2d 886 (1999), we conclude that WSAMA’s activities do not

serve a core governmental function and are not primarily government funded.

Furthermore, WSAMA is not governmental in origin, and on balance, the degree

of governmental control over WSAMA does not establish that it is the functional

equivalent of an agency for purposes of the PRA. Accordingly, we reverse.

                                 BACKGROUND

      In 1957, a group of municipal attorneys at the annual convention of the

Association of Washington Cities (AWC) decided, with AWC’s blessing, to form a

committee of municipal attorneys.1 This committee would prepare a constitution

and bylaws for a new association of municipal attorneys. The new association,

WSAMA, was subsequently formed for the purpose of

      “‘maintaining and encouraging friendly and cooperative
      relationships among the various municipal attorneys representing
      the various classes of cities and towns within the State of
      Washington; to provide for the holding of meetings of such
      municipal attorneys for the discussion of common municipal
      problems, to the end that all cities and towns, and the attorneys
      thereof, may be aided and benefited by such discussions, resulting
      in uniform opinions upon common municipal problems and uniform
      interpretations of statutes involving such municipalities; and for the
      further purpose of establishing and maintaining a closer and more
      cooperative relationship between the cities and towns of the State
      and the courts, agencies, commissions, and other bodies interested
      in or dealing with or administering statutes, rules, and regulations
      concerning the municipalities.’”


      1   AWC is the functional equivalent of an agency for purposes of the PRA.


                                            2
No. 80266-6-I/3



       In 1986, WSAMA was formally incorporated as a private, nonprofit

organization. Its statement of purpose remained substantially the same, with the

additional statement that “the purpose of this corporation is primarily

educational.” All the incorporators were municipal attorneys, with the exception

of one employee of the Municipal Research and Services Center (MRSC).

       WSAMA has three different membership tiers: (1) general members, who

serve “by election, appointment, employment, or contract” as an attorney or

prosecutor for any city or town in Washington State, (2) honorary members, who

have served for 25 years as a city attorney or prosecutor, and (3) associate

members, who are attorneys or city officials but do not serve as attorneys for a

Washington city. Associate members may join WSAMA’s committees, but they

are not entitled to serve on its board or vote. Thus, except for the

secretary/treasurer, all WSAMA board members are either public city attorneys

or private attorneys under contract with a city.

       WSAMA’s main activities are (1) hosting semiannual municipal law

educational conferences that fulfill Continuing Legal Education (CLE)

requirements for Washington lawyers and (2) advocating for municipal interests

through the submission of amicus curiae briefs. An amicus committee reviews

requests for amicus assistance, invites volunteers to author briefs, and reports to

the WSAMA board. The amicus committee accepts requests if “[t]he legal issue

involved is of substantial interest to WSAMA or to a number of cities or towns.” If

a Washington municipality would potentially be opposed to WSAMA’s

participation in the case, then the request is fielded to the board. The board then



                                             3
No. 80266-6-I/4


asks if the legal issue involved is “critical to the substantial majority of cities or

towns.”

       As of 2018, there were 14 people on the amicus committee. Six were

employed by cities, and 8 were employed by private firms.2 The amicus policy

does not provide a specific procedure for conflicts checks. However, in practice,

if a committee member’s law firm or city has a conflict with an amicus brief

request, that member is excluded from the discussion of whether to accept the

request and from volunteering to help with the brief.

       Most of WSAMA’s budget centers on its two annual conferences, which

account for about 91 percent of its revenue and about 92 percent of its expenses.

About two-thirds of conference attendees at a recent conference worked for cities

or towns, which potentially reimbursed their employees’ registration costs.

Membership dues account for about 9 percent of WSAMA’s revenue. While

WSAMA does not track whether members’ employers pay their dues or

conference registration, the record indicates that some cities reimburse their

attorneys’ membership fees, while others do not. Furthermore, at least some

cities allow their attorneys to use their city e-mail accounts, computers, and other

resources for WSAMA activities. However, not all WSAMA members do so.

       WSAMA contracts with MRSC for administrative services, including

accounting services, board administration, managing membership, and

organizing conferences. WSAMA does not have office space or direct




       2
       Of the eight private firm members, two were honorary members, one was
a general member, and five were associate members.


                                                4
No. 80266-6-I/5


employees, and it does not participate in any governmental benefit programs.

                                     FACTS

       In March 2018, a representative of WCOG sent a letter to WSAMA officers

requesting records under the PRA “relating to any proposed amicus brief in any

case involving the Public Records Act.” The WSAMA president responded,

noting that WSAMA does not consider itself an “agency” subject to the PRA, but

that it would be fulfilling the requests “[t]o avoid any ambiguity.” WSAMA

provided WCOG with over 1,200 pages of responsive records. WSAMA also

provided an exemption log, describing 15 e-mails and 16 draft pleadings which

were withheld or redacted on the basis of work product and attorney-client

privilege.

       In May, WCOG objected to the listed exemptions and made a second

public records request. WSAMA again replied that WSAMA did not consider

itself an agency under the PRA but would provide the requested records

regardless. The second request was completed on June 11. Also on June 11,

WSAMA’s attorney e-mailed regarding WCOG’s objection to the exemption log,

offering to discuss the records or submit them for in camera review. WCOG did

not respond.

       On August 24, 2018, WSAMA filed a complaint requesting declaratory

judgment that WSAMA is not an “agency” subject to the PRA and that,

regardless, the records in the exemption log were properly withheld from

disclosure. WSAMA and WCOG both moved for summary judgment, and the

trial court entered an order in favor of WCOG, finding that WSAMA is the




                                            5
No. 80266-6-I/6


functional equivalent of an agency and therefore subject to the PRA. WSAMA

appeals.

                                     ANALYSIS

                                Standard of Review

       “We review questions of statutory interpretation and summary judgment

rulings de novo, considering the evidence and any reasonable inferences in a

light most favorable to the nonmoving party.” Shavlik v. Dawson Place, 11 Wn.

App. 2d 250, 254, 452 P.3d 1241 (2019), review denied, 195 Wn.2d 1019 (2020).

Furthermore, because summary judgment is appropriate only if there are no

material issues of fact, we disregard the trial court’s findings of fact on appeal.

Telford, 95 Wn. App. at 157; State ex rel. Banks v. Drummond, 187 Wn.2d 157,

167, 385 P.3d 769 (2016). Finally, we “disregard unsupported argumentative

assertions and conclusory statements in a summary judgment proceeding.”

Spokane Research & Def. Fund v. W. Cent. Cmty. Dev. Ass’n, 133 Wn. App.

602, 606, 137 P.3d 120 (2006).

                  Whether WSAMA is an Agency Under the PRA

       WSAMA contends that it is not an agency under the PRA and, thus, that it

is exempt from PRA record requests. We agree.

       The PRA is “‘a strongly-worded mandate for open government’” which we

must liberally construe to “‘ensure that the public’s interest in [broad disclosure] is

protected.’” Fortgang v. Woodland Park Zoo, 187 Wn.2d 509, 512, 387 P.3d 690

(2017) (alteration in original) (quoting Rental Hous. Ass’n of Puget Sound v. City

of Des Moines, 165 Wn.2d 525, 527, 199 P.3d 393 (2009); Yakima County v.




                                              6
No. 80266-6-I/7


Yakima Herald-Republic, 170 Wn.2d 775, 791, 246 P.3d 768 (2011)). The PRA

requires “[e]ach agency, in accordance with public rules, [to] make available for

public inspection and copying all public records.” RCW 42.56.070(1).

       The PRA defines agencies to include “all state agencies and all local

agencies,” which include, respectively, “every state office department, division,

bureau, board, commission, or other state agency,” and “every county, city, town,

municipal corporation, quasi-municipal corporation, or special purpose district, or

any office, department, division, bureau, board, commission, or agency thereof,

or other local public agency.” RCW 42.56.010(1). Private entities can be

“agencies” under this definition if they are the “functional equivalent” of an

agency. Fortgang, 187 Wn.2d at 517-18. Since Telford, Washington courts have

weighed four criteria to determine whether an entity is the functional equivalent of

an agency: “(1) whether the entity performs a government function, (2) the extent

to which the government funds the entity’s activities, (3) the extent of government

involvement in the entity’s activities, and (4) whether the entity was created by

the government.” Fortgang, 187 Wn.2d at 518. The Telford factors need not be

satisfied equally. Instead, we consider whether “‘the criteria on balance . . .

suggest that the entity in question is the functional equivalent of a state or local

agency.’” Fortgang, 187 Wn.2d at 518 (quoting Clarke v. Tri-Cities Animal Care

& Control Shelter, 144 Wn. App. 185, 192, 181 P.3d 881 (2008)); Shavlik, 11 Wn.

App. 2d at 256. Because the Telford factors on balance weigh against finding

that WSAMA is a functional equivalent, we conclude that WSAMA is not an

agency.




                                              7
No. 80266-6-I/8


       1. Government Function

       The first Telford factor asks whether the entity performs core government

functions. Fortgang, 187 Wn.2d at 524. An activity is a core government

function if it is inherently governmental or “could not be delegated to the private

sector.” Fortgang, 187 Wn.2d at 524-25. Even if a private entity actually

performs the function, a government function is nondelegable if the government

must retain its responsibility to ensure that the governmental purpose is met.

Clarke, 144 Wn. App. at 194. If enabling legislation permits an entity to exercise

police or government administrative powers on behalf of the State, the entity is

performing a nondelegable governmental function. Fortgang, 187 Wn.2d at 524-

25; Clarke, 144 Wn. App. at 192-94 (where statute authorized cities to regulate

animal control, including by contracting with private entities to exercise police

powers for this purpose, an entity performing these duties pursuant to contract

with cities was performing nondelegable government function); see also Telford,

95 Wn. App. at 163-64 (Associations of counties and county officials were

performing core government functions where they existed pursuant to enabling

legislation which declared the coordination of county administrative programs to

be a public purpose.). Furthermore, if legislation defines an activity as inherently

public, prevents it from being delegated to the private sector, or obligates the

entity at issue to perform a function, this implicates a government function under

Telford. Fortgang, 187 Wn.2d at 525.

       Here, WSAMA’s actions promote governmental interests, but they do not

rise to the level of core government functions. WCOG acknowledges that no




                                             8
No. 80266-6-I/9


legislation delegates authority to WSAMA and that WSAMA’s activity of hosting

CLE conferences is a common educational activity taken by private entities and

is not a uniquely government function. However, WCOG contends that

WSAMA’s amicus activities are core government functions. While WSAMA’s

amicus briefs do promote cities’ interests and regularly advocate for the same

position advocated by the governmental party, the same is true of other private

entities’ amicus briefs. As an amicus, WSAMA has no control over the outcome

of the case or even the scope of arguments before the court. See Noble Manor

Co. v. Pierce County, 133 Wn.2d 269, 272 n.1, 943 P.2d 1378 (1997) (courts will

not usually consider an issue raised only by amicus).3

       Shavlik is instructive. In that case, Dawson Place employed child

interview specialists to conduct forensic interviews with child victims pursuant to

a contract with Snohomish County. Shavlik, 11 Wn. App. 2d at 262. Interviews

were used in criminal investigations and prosecutions, and the specialists were

required to work closely with prosecuting attorneys to develop cases. Shavlik, 11

Wn. App. 2d at 262. Despite the active role the specialists took in government

proceedings, which they were able to take because of their contract with the

county, the court determined that they were not performing nondelegable duties



       3 WSAMA’s bylaws also indicate that it has a legislative committee which
“provide[s] advice to the AWC on legislation of interest to cities and towns.” This
committee may coordinate the assistance of attorneys to testify before the
legislature, but does not engage in lobbying. There is no information about the
current activities of this committee in the record, and the parties have not
addressed its activities or whether it performs a governmental function. Neither
providing advice about proposed laws nor testifying to the legislature is a
uniquely governmental function, so it is unlikely that this committee would affect
the Telford analysis.


                                             9
No. 80266-6-I/10


because they had “no control over investigatory and charging decisions” and

uncontested evidence showed police could conduct investigations without their

assistance. Shavlik, 11 Wn. App. 2d at 262-63.

       Similarly, WSAMA takes a role in its amicus opinions that it is able to fill

because of its relationship to Washington cities, but it has no control over the

outcome of cases or what issues the court considers, and its participation is not

necessary to the resolution of these cases. Thus, the first Telford factor weighs

against finding that WSAMA is a public entity.

       WCOG disagrees and asserts that filing briefs on behalf of the

government is a government function which cannot be delegated to a private

party. WCOG points to WSAMA’s amicus policy and WSAMA’s statements of

interest in previous amicus briefs as evidence that WSAMA represents cities in

its amicus activities. WSAMA’s amicus policy considers the degree to which the

issue is of interest to cities and towns, as well as whether any city or town would

oppose WSAMA filing an amicus brief. In WSAMA’s statements of interest in its

amicus briefs, it has generally represented that its interest is tied to that of

WSAMA members’ client cities. For instance, one interest section explains:

       [WSAMA] is a nonprofit Washington corporation that provides
       education and training in the area of municipal law to attorneys who
       represent cities, towns and other local governments throughout the
       State of Washington. WSAMA also regularly participates as an
       amicus curiae in cases before this Court to advocate on behalf of
       municipal police powers, including the ability of cities[ ] and towns[ ]
       to apply their local land use and development regulations to all
       property within their respective jurisdictions, including property
       owned by state agencies. This brief supports these purposes.
              WSAMA has an interest in preventing state institutions of
       higher education from evading local development regulations on
       the basis of meritless, implied preemption claims.



                                              10
No. 80266-6-I/11



In other briefs, WSAMA has claimed an interest because, for instance, a certain

outcome “would call into question the tax structure in many Washington cities

and would adversely affect their ability to provide vital public services” or a

certain outcome would “subvert the appeal process for all of Washington’s cities’

and counties’ quasi-judicial decisions.”

       WCOG is correct in that to the extent that WSAMA represents its interest

in these cases as equivalent to the cities’ interest, it is performing the

governmental function of advocating on behalf of the government. Washington’s

rule permitting amicus briefs was intended to assist the court by allowing input

from “those persons or groups who will be significantly affected by the outcome

of the issues on review.” 3 KARL B. TEGLAND, WASHINGTON PRACTICE: RULES

PRACTICE RAP 10.6 task force cmt. at 109 (8th ed. 2014). It seems that based on

its representations, WSAMA is permitted to participate as an amicus because it is

in fact advocating on behalf of the government. However, a private party could

be similarly concerned by these public issues and submit an amicus brief in favor

of, for instance, the legitimacy of municipal taxes or the orderly implementation of

appeals processes. Accordingly, the mere fact that WSAMA advocates for the

interest of cities does not establish that its amicus briefs serve a core,

nondelegable governmental function.

       2. Government Funding

       The second Telford factor concerns the extent to which the government

funds the organization. Fortgang, 187 Wn.2d at 527. We consider both the

percentage of funds that the entity receives from the government and the form



                                              11
No. 80266-6-I/12


which that funding takes. Shavlik, 11 Wn. App. 2d at 264 (quoting Fortgang, 187

Wn.2d at 528). A fixed funding allocation, such as designated levy funds, weighs

in favor of functional equivalence, while a fee-for-services model weighs against

it. Fortgang, 187 Wn.2d at 528-29. We also consider in-kind support and other

governmental benefits as evidence that an entity is publicly funded. See Telford,

95 Wn. App. at 165 (considering participation in public retirement system and

insurance fund as evidence of public funding).

       Here, WSAMA receives no funding directly from government sources. Its

largest source of revenue is its annual conferences, at 91 percent. This revenue

covers the cost of hosting the conferences. Even if some cities reimburse their

attorneys’ conference fees, these are still fees for services and thus do not lean

toward a finding of functional equivalence. See Shavlik, 11 Wn. App. 2d at 265-

66 (excluding fee-for-services income when calculating percentage of

government funding).

       Another 9 percent of WSAMA’s funding is attributable to membership

dues, some of which are reimbursed by cities. The portion of reimbursed dues,

the value of which is not in the record, does not weigh toward functional

equivalence like a fixed funding allocation would, because the record indicates

funds for membership dues are distributed on a piecemeal, reimbursable basis.

See Telford, 95 Wn. App. at 164 (explaining membership dues allocated directly

from current county expense funds are a “block of public funds . . . diverted en

masse” and so public should have access to records of how funds were spent).

Thus, WSAMA’s budget does not suggest that WSAMA is publicly funded.




                                            12
No. 80266-6-I/13


       However, we consider not only financial contributions but also in-kind

support to determine whether an organization is publicly funded. Fortgang, 187

Wn.2d at 529 n.13. WCOG contends that WSAMA members use large amounts

of “taxpayer-funded time, offices, computers, email accounts and other

resources” for WSAMA amicus activities. The record does not establish that this

is true. While most WSAMA members use their city or law firm e-mail addresses

for WSAMA business, there is little evidence regarding the use of other city

resources for WSAMA business. The evidence in the record is limited to some

WSAMA e-mails sent during business hours and the statement of one WSAMA

member whose employer city “permitted the use of city time and resources” for

WSAMA amicus activities.4 However, another WSAMA member reported that

she does not do WSAMA work with city resources.

       Overall, the value of the city resources used by WSAMA was not shown to

be very high. There is no indication that WSAMA members’ use of city e-mail

comes at any cost to the cities. Indeed, Auburn’s city policy authorizes the

personal use of city computers, as long as there is no negative impact on the

employee’s performance of public duties and the direct measurable cost to the

public is negligible. Many city resources are fixed costs, such as flat-rate

Westlaw subscriptions or internet plans, which means that even if some WSAMA

members use these resources, any measurable cost to the public is negligible.




       4   WCOG further argues that WSAMA members use their taxpayer-funded
staff for WSAMA activities, but it cites only to WSAMA amicus briefs which were
filed electronically to courts and to WSAMA memos by an attorney who kept his
city’s letterhead on the memos.


                                            13
No. 80266-6-I/14


       Furthermore, the contention that WSAMA members undertake amicus

activities using taxpayer-funded time is unpersuasive. First, fewer than half of

the amicus committee members are public employees. Second, the mere fact

that committee members send e-mails during workdays does not establish a

valuable contribution from their employers. For members who are paid by the

hour, the record indicates that they do not bill their employers for WSAMA

activities. As for members who are paid a salary to complete certain tasks, there

is no indication that WSAMA activities ever overshadowed public job

responsibilities, which would cause some cost to a municipality. Because

attorneys may be expected to work odd hours, it is difficult to conclude that the

cost of WSAMA members’ time while doing WSAMA business “on the clock” is

as significant as WCOG claims. In short, because WSAMA does not receive

significant funding or in-kind support from the government, the second factor

weighs against functional equivalence.

       3. Government Control

       The third Telford factor considers the degree to which the government

controls the organization’s “day-to-day operations.” Fortgang, 187 Wn.2d at 530.

       Telford is instructive. Telford discussed whether the Washington State

Association of Counties (WSAC) and the Washington State Association of

County Officials (WACO) were public agencies. 95 Wn. App. at 151. The court

noted that while “there is no outside government control of WACO and

WSAC . . . the associations themselves are completely controlled by elected and

appointed county officials. There is no private sector involvement or




                                            14
No. 80266-6-I/15


membership.” Telford, 95 Wn. App. at 165. For this reason, the court concluded

that the third factor weighed toward a finding that WACO and WSAC were the

functional equivalent of agencies. Telford, 95 Wn. App. at 165.

       Here, as in Telford, there is no government entity that controls WSAMA’s

actions and no evidence that any government entity oversees WSAMA’s actions.

Also as in Telford, the organization is run by public employees, with the

exception in this case of city attorneys who work for private firms. Only attorneys

for cities or towns can be general members, and only general members have the

power to elect officers and directors or serve in these positions. Furthermore, the

record indicates that it is normal for WSAMA to have one or two board members

who work for private law firms with a city as a client, while the remaining board

members are public employees. However, all classes of members, including

private employees, can be members of standing committees. Indeed, only 7 out

of 14 members of the amicus committee, which oversees WSAMA’s most

governmental activity, are general members, and only 6 of those are publicly

employed. The record also indicates that all amicus committee members get

equal input as to whether WSAMA should submit an amicus brief.

       Thus, WSAMA is similar to the organizations in Telford in that it is

primarily run by public employees, both in the general membership and in

positions of leadership. The board is almost entirely public employees, and the

board controls the activities of the organization. However, unlike in Telford,

private citizens often have significant control over WSAMA’s day-to-day affairs by

serving on its committees. This involvement weighs against functional




                                            15
No. 80266-6-I/16


equivalence. See Fortgang, 187 Wn.2d at 531 (focusing on day-to-day

operations better serves the PRA’s purpose of “preventing governments from

operating (as governments) in secrecy”). Accordingly, we conclude that the third

factor is equally balanced for and against the determination that there is

functional equivalence.

       4. Origin of the Entity

       Finally, under the fourth Telford factor, we ask whether government action

created the organization. Fortgang, 187 Wn.2d at 531. We consider whether the

entity was created by special legislation and whether public officials formed the

organization while acting in their official capacities and in furtherance of public

business. Shavlik, 11 Wn. App. 2d at 269; Telford, 95 Wn. App. at 165.

However, it is not sufficient that government employees were involved in an

entity’s creation for this factor to weigh toward functional equivalence. Shavlik,

11 Wn. App. 2d at 268-69.

       Once again, Telford is instructive. As discussed in Telford, WSAC grew

out of the County Commissioners Association, which had its first convention in

1906. Telford, 95 Wn. App. at 152. In 1939, the legislature formally declared the

coordination of county administrative programs to be a public necessity and

imposed on the counties several requirements and powers in the furtherance of

this goal, including designating the association of county commissioners as a

coordinating agency for these purposes. Telford, 95 Wn. App. at 153. When

WSAC was incorporated as a nonprofit corporation, its purpose under its articles

of incorporation included (1) “‘the coordination of county administrative




                                             16
No. 80266-6-I/17


programs,’” (2) “‘the creation of more practical and efficient county legislation,

administration and procedures,’” and (3) “‘a general improvement in the conduct

of county administrative government in accordance with the provisions of

Chapter 188, Laws of Washington, 1939.’” Telford, 95 Wn. App. at 153-54.

       The other entity discussed in Telford had a similar origin. WACO grew out

of an older organization, and after the legislature imposed duties on county

officials to coordinate their actions, Washington’s county officials incorporated

WACO to fulfill these duties. Telford, 95 Wn. App. at 154-55. Furthermore, the

court noted that all county officials are members of the associations, as “they

could hardly carry out their statutory duties in any other way.” Telford, 95 Wn.

App. at 165. Thus, the officials who created WACO and WSAC were acting in

their official capacities in the furtherance of county business, as recognized and

affirmed by the legislature before the organizations were incorporated. Telford,

95 Wn. App. at 165. For these reasons, the court concluded that the fourth factor

weighed in favor of functional equivalence.

       The early origins of WSAMA are similar to those of WSAC and WACO: in

this case, a group of city attorneys met at an AWC convention, and WSAMA

developed from that group. However, the events leading to WSAMA’s

incorporation differ from those described in Telford. The legislature did not direct

WSAMA to form. Unlike Telford, not all municipal attorneys are members of

WSAMA, because WSAMA was not created to enable municipal attorneys to do

their job. Indeed, WSAMA was incorporated under bylaws that state the

organization is primarily educational. Although WSAMA shares many




                                              17
No. 80266-6-I/18


characteristics with the organizations in Telford, the record does not establish

that WSAMA’s origin is governmental in nature. We conclude this factor weighs

against a finding of functional equivalence.

       5. Balancing of Factors

       In balancing the factors, we hold that WSAMA is not the functional

equivalent of an agency under the PRA. The goal of the Telford test is to

“prevent the government from operating in secrecy via a private surrogate.”

Fortgang, 187 Wn.2d at 532. Accordingly, no Washington case has held that an

entity is the functional equivalent without finding that the entity was government

funded and controlled and was serving a core government function. Fortgang,

187 Wn.2d at 533; Spokane Research, 133 Wn. App. at 609-10; Telford, 95 Wn.

App. at 165-66; Cedar Grove Composting, Inc. v. City of Marysville, 188 Wn.

App. 695, 720, 354 P.3d 249 (2015); Shavlik, 11 Wn. App. 2d at 269; McKee v.

Paratransit Servs., 13 Wn. App. 2d 483, 495, 466 P.3d 1135 (2020); Clarke, 144

Wn. App. at 194-95; Freedom Found. v. SEIU Healthcare Nw. Training P’ship,

No. 76319-9-I, slip op. at 20-26 (Wash. Ct. App. Aug. 27, 2018) (unpublished),

http://www.courts.wa.gov/opinions/pdf/763199.pdf. Here, none of these factors

establish that WSAMA is functionally governmental. Thus, WSAMA “does not

implicate the problem that the Telford test was designed to protect against:

governments operating in secret through private entity surrogates.” Fortgang,

187 Wn.2d at 533.

       WCOG contends that members pursue WSAMA activities in the scope of

their employment with Washington municipalities and that this establishes that




                                               18
No. 80266-6-I/19


WSAMA is functionally governmental. However, even if we assume most

members undertake WSAMA activities as part of their employment with a city,

this would not establish that WSAMA itself is an agency. Instead, this would

establish that records used or created by the member would become the

employer city’s records. Nissen v. Pierce County, 183 Wn.2d 863, 876, 357 P.3d

45 (2015). As our Supreme Court has explained, these records would be subject

to public records requests made to the city. Nissen, 183 Wn.2d at 877. While

the concept of scope of employment may be relevant to the analysis of some of

the Telford factors, it is not itself a factor that determines the characterization of

an organization.

       WCOG made several PRA requests regarding WSAMA to board

members’ cities, and the requests were all fulfilled. While WCOG notes this is a

less efficient way to access WSAMA records, this inefficiency only matters if

WCOG has a right to access WSAMA records independent of a given city’s

participation. Because WSAMA is not an agency subject to the PRA, WCOG

does not have this right. Accordingly, we reverse and grant summary judgment

in favor of WSAMA.

                                    Attorney Fees

       WSAMA contends that the award of WCOG’s attorney fees below was

improper. We agree.

       “Whether a party is entitled to an award of attorney’s fees is a question of

law and is reviewed on appeal de novo.” Durland v. San Juan County, 182

Wn.2d 55, 76, 340 P.3d 191 (2014). Generally, an award of attorney fees must




                                              19
No. 80266-6-I/20


be “authorized by contract, statute, or recognized ground of equity.” Durland,

182 Wn.2d at 76.

       Here, the trial court awarded WCOG attorney fees under

RCW 42.56.550(4), which provides that “[a]ny person who prevails against an

agency in any action in the courts seeking the right . . . to receive a response to a

public record request . . . shall be awarded all costs, including reasonable

attorney fees, incurred in connection with such legal action.” But because

WCOG should not have prevailed, it is not entitled to these costs.

       As a final matter, WCOG requests attorney fees on appeal under

RCW 42.56.550(4) and RAP 18.1. Because WCOG does not prevail on appeal,

we deny its request.

       We reverse.




WE CONCUR:




                                            20